DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 & 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent Claims 1, 8 & 15, the prior art found does not specifically teach generating a three-dimensional model of at least a portion of a three-dimensional space incorporating an ambient cooperative intelligence (ACI) system via a video recording subsystem of an ACI calibration platform; generating one or more audio calibration signals for receipt by an audio recording system included within the ACI system via an audio generation subsystem of the ACI calibration platform, wherein the one or more audio calibration signals includes the three- dimensional model of at least the portion of the three-dimensional space, wherein the video recording system of the ACI calibration platform is configured to interface with an object datasource that defines at least one of one or more stationary objects located within the three-dimensional space, wherein the three-dimensional model is further configured to define one or more interaction zones within the three-dimensional space, wherein the one or more interaction zones includes a patient examination zone proximate the at least one of the one or more stationary objects within the three-dimensional space; and autonomously positioning the ACI calibration platform within the three- dimensional space via a mobile base assembly of the ACI calibration platform based upon, at least in part, the patient examination zone proximate the at least one of the one or more stationary objects within the three-dimensional space of the three- dimensional model obtained from the video recording subsystem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Examiner Comments
The current claim language of the independent claims teaches a combination of an ACI calibration that interfaces with a datasource and defines stationary objects within a 3D space within a 3D model that also defines interactions zones that include a patient examination zone that is proximate the stationary objects, wherein the ACI calibration platform is autonomously placed in a location based on the patient examination zone that is proximate stationary objects based on the model obtained from a video recording system. Van teaches ACI platform, datasource for a model of a 3d space but does not define interaction zones with a patient examination zone wherein Kargar defines a patient examination zone but does not include a detection of stationary objects proximate the zone and finally Lee only defines autonomous placement of a cleaning device but does not define a connection between a video recording that allows for a 3d model to help position the platform based on the patient examination zone and the stationary objects proximate thereto. Therefore, the prior art does not teach the invention as claimed and the current application is allowable.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.